                                                                                                                    Case 5:19-cv-07071-SVK Document 140-1 Filed 07/27/21 Page 1 of 4


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:        213.430.3400
                                                                                                             Facsimile:        213.430.3409
                                                                                                         7
                                                                                                             DAVIS POLK & WARDWELL LLP
                                                                                                         8   Ashok Ramani SBN 200020
                                                                                                             ashok.ramani@davispolk.com
                                                                                                         9   Micah G. Block SBN 270712
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                             micah.block@davispolk.com
                                                                                                        10   Cristina M. Rincon Pro Hac Vice
                                                                                                             Cristina.rincon@davispolk.com
                                                                                                        11   1600 El Camino Real
                                                                                                             Menlo Park, CA 94025
                                                                                                        12   Telephone: 650.752.2000
                                                                                                             Facsimile:     650.752.2111
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                             Attorneys for Plaintiffs,
                                                                                                        14   FACEBOOK, INC. and INSTAGRAM, LLC

                                                                                                        15
                                                                                                                                                UNITED STATES DISTRICT COURT
                                                                                                        16
                                                                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        17
                                                                                                             FACEBOOK, INC. and INSTAGRAM, LLC,            Case No. 5:19-cv-07071-SVK
                                                                                                        18
                                                                                                                                  Plaintiffs,              DECLARATION OF DAVID J. STEELE IN
                                                                                                        19                                                 SUPPORT OF PLAINTIFFS’ SUPPLEMENTAL
                                                                                                                    v.                                     BRIEF IN SUPPORT OF PRELIMINARY
                                                                                                        20                                                 INJUNCTION
                                                                                                             ONLINENIC INC.; DOMAIN ID SHIELD
                                                                                                        21   SERVICE CO., LIMITED; and XIAMEN              Hon. Susan van Keulen
                                                                                                             35.COM INTERNET TECHNOLOGY CO.,
                                                                                                        22   LTD.,

                                                                                                        23                        Defendants.

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28


                                                                                                                                                                            DECLARATION OF DAVID J. STEELE
                                                                                                                                                                                 CASE NO. 5:19-CV-07071-SVK
                                                                                                                     Case 5:19-cv-07071-SVK Document 140-1 Filed 07/27/21 Page 2 of 4


                                                                                                         1           I, David J. Steele, declare as follows:

                                                                                                         2           1.      I am a partner at Tucker Ellis LLP, attorneys of record for Plaintiffs in this action. I make

                                                                                                         3   this declaration based on my personal knowledge and, if called as a witness, would testify competently to

                                                                                                         4   each of the following facts.

                                                                                                         5           2.      It is not necessary for a domain name holder to transfer a domain name to another registrar

                                                                                                         6   in order to sell it. Domain name brokers and auction sites routinely sell domain names registered with

                                                                                                         7   multiple registrars; the seller merely transfers the domain names to the buyer at the current registrar.

                                                                                                         8   Defendants could more easily sell their portfolio of domain names without transferring any domain names

                                                                                                         9   to another registrar.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10           3.      On July 25, 2021, I reviewed the cost to transfer .com domain names to Ename, and

                                                                                                        11   converted the posted amount into U.S. dollars. The cost to transfer each .com domain name was

                                                                                                        12   approximately $10.00.

                                                                                                        13           4.      At my direction, an analysis of the valuation of twenty-seven domain names from
TUCKER ELLIS LLP




                                                                                                        14   Defendants’ Domain Names was conducted using two online domain name valuation tools. The first

                                                                                                        15   valuation tools was available at Estibot.com and the second at GoDaddy.com. The twenty-seven domain

                                                                                                        16   names reviewed were: 1on.com, abilitygroup.com, asfh.com, avmovie.com, bridgescore.com, cansa.com,

                                                                                                        17   cfni.com, cortas.com, cvpk.com, feiz.com, fih.net, frive.com, gozzo.com, iaaa.com, jewgle.com,

                                                                                                        18   kcdt.com, madx.com, mtrd.com, ngms.com, nyha.com, nytc.com, omvn.com, rpjs.com, sgex.com,

                                                                                                        19   thcr.com, tklm.com, wdis.com.

                                                                                                        20           5.      The valuation tool available at Estibot.com valued the selected twenty-seven domain at

                                                                                                        21   $128,170. Screen captures of the valuation of each domain name are attached to this Declaration as

                                                                                                        22   Exhibit 1.

                                                                                                        23           6.      The valuation tool available at GoDaddy.com valued the selected twenty-seven domain at

                                                                                                        24   to $164,256. Screen captures of the valuation of each domain name are attached to this Declaration as

                                                                                                        25   Exhibit 2.

                                                                                                        26           7.      Through continued investigation conducted on July 24 and July 25, 2021, my colleagues

                                                                                                        27   and I discovered numerous additional domain names that appear to be owned by Defendants but not listed

                                                                                                        28   by Defendants on their Second Amended Statement of Assets.

                                                                                                                                                                   2
                                                                                                                                                                                     DECLARATION OF DAVID J. STEELE
                                                                                                                                                                                          CASE NO. 5:19-CV-07071-SVK
                                                                                                                     Case 5:19-cv-07071-SVK Document 140-1 Filed 07/27/21 Page 3 of 4


                                                                                                         1          8.        Some of these domain names were also transferred to Ename on or about July 19 or

                                                                                                         2   July 20, 2021.

                                                                                                         3          9.        The domain name carrie.club was disclosed by Defendants in discovery as one of the

                                                                                                         4   domain names owned by Defendants.

                                                                                                         5          10.       The data from the whois record for this domain name, captured on July 19, 2021, shows

                                                                                                         6   the domain name registered with OnlineNIC, and the listed owner was “Network Service” – a known alias

                                                                                                         7   used by Defendants. The whois record also shows the status “pendingTransfer” indicating that the domain

                                                                                                         8   name was, as of July 19, 2021, being transferred away from OnlineNIC. A copy of the whois record is

                                                                                                         9   attached to this Declaration as Exhibit 3.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10          11.       The transfer of carrie.club was canceled, and the domain name remains at OnlineNIC.

                                                                                                        11          12.       This domain name was not listed on Defendants’ Amended Statement of Assets.

                                                                                                        12          13.       The domain name dns-diy.net was not disclosed by Defendants in discovery; however, the

                                                                                                        13   data from a historic whois record shows the domain name registered with OnlineNIC, listing one of
TUCKER ELLIS LLP




                                                                                                        14   OnlineNIC’s business addresses (3027 Teagarden St., San Leandro, CA), and the associated email

                                                                                                        15   addresses sumxmut@gmail.com, an email address associated with Defendants. A copy of the historic

                                                                                                        16   whois record is attached to this Declaration as Exhibit 4.

                                                                                                        17          14.       The current whois record shows that the domain name was transferred away from

                                                                                                        18   OnlineNIC to Ename on or about July 20, 2021. A copy of the current whois record is attached to this

                                                                                                        19   Declaration as Exhibit 5

                                                                                                        20          15.       This domain name was not listed on Defendants’ Amended Statement of Assets.

                                                                                                        21          16.       The domain names domain-reminder.com and domainwhois-verification.com were not

                                                                                                        22   disclosed by Defendants in discovery while idc-internet.com was disclosed by Defendants in discovery.

                                                                                                        23   The data from historic whois records shows these domain names were registered with OnlineNIC, and the

                                                                                                        24   associated email addresses sumxmut@gmail.com, an email address associated with Defendants. Copy of

                                                                                                        25   the historic whois records are attached to this Declaration as Exhibit 6.

                                                                                                        26          17.       The current whois records show that each of the domain names was transferred away from

                                                                                                        27   OnlineNIC to Ename on or about July 20, 2021. A copy of the current whois record is attached to this

                                                                                                        28   Declaration as Exhibit 7.

                                                                                                                                                                  3
                                                                                                                                                                                     DECLARATION OF DAVID J. STEELE
                                                                                                                                                                                          CASE NO. 5:19-CV-07071-SVK
                                                                                                                     Case 5:19-cv-07071-SVK Document 140-1 Filed 07/27/21 Page 4 of 4


                                                                                                         1          18.     These domain names were not listed on Defendants’ Amended Statement of Assets.

                                                                                                         2          19.     Additionally, at least thirty-nine other domain names disclosed by Defendants in discovery

                                                                                                         3   as owned by Defendants were transferred from OnlineNIC to Ename on or about July 20, 2021. A copy

                                                                                                         4   of the current whois record is attached to this Declaration as Exhibit 8.

                                                                                                         5          20.     These domain names were not listed on Defendants’ Amended Statement of Assets.

                                                                                                         6

                                                                                                         7          I declare under penalty of perjury under the laws of the United States of America that the foregoing
                                                                                                         8   is true and correct and that this declaration was executed on July 27, 2021 in Fullerton, California.
                                                                                                         9                                                                  /s/ David J. Steele
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10

                                                                                                        11

                                                                                                        12

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19
                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28

                                                                                                                                                                  4
                                                                                                                                                                                     DECLARATION OF DAVID J. STEELE
                                                                                                                                                                                          CASE NO. 5:19-CV-07071-SVK
